Case 19-06309-dd           Doc 11   Filed 01/08/20 Entered 01/08/20 09:34:13   Desc Main
                                     document Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                                   District of South Carolina


In re:                                      )
                                            )
Alice C. Baker                              )
                                            )
                                            )     Case No. 19-06309
                                            )
                 Debtor.                    )


                           NOTICE OF WITHDRAWAL OF CLAIM #3

Creditor AutoMoney Title Loan hereby withdraws Court Claim #3 as redundant.


                                                  /s/ Abigail Duffy
                                                  Corporate Counsel
January 8, 2020                                   AutoMoney, Inc
                                                  450 Meeting Street
                                                  Charleston, SC 29403
                                                  843-958-0340
                                                  bankruptcy@jolinent.com
